NOTICE OF ALLOWABILITY
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment(s) below was given in an interview with Attorney of record Michael Medley (Reg. No. 57058) on March 10, 2022. 
The application has been amended as follows: 
In claim 19 at line 1 insert - -non-transitory- - after the word “a” and 
In claim 20 at line 1 insert - -non-transitory- - after the word “The”
Allowable Subject Matter

Claims 1-3, 5, 7-12, 14-16 and 18-23 are allowed.
	The following is an examiner's statement of reason for allowance. 
The autonomous vehicle with the limitation of: hypothesizing that a vehicle is travelling in the occluded region in the second lane of the roadway towards the AV; inferring that a driver of the vehicle will cause the vehicle to decelerate upon the AV becoming visible to the driver of the vehicle, wherein inferring that the driver of the vehicle will cause the vehicle to decelerate upon the AV becoming visible to the driver of the vehicle comprises computing an interaction point where the vehicle is expected to come to a stop after decelerating due to the AV becoming visible to the driver of the vehicle; and based upon the interaction point, controlling the mechanical system of the AV to cause the AV to navigate into the second lane of the roadway despite the AV lacking visibility in the occluded region in combination with the other elements of claims 1,
 The method with the limitation of: inferring that a driver of the vehicle will cause the vehicle to decelerate upon the AV becoming visible to the driver of the vehicle, wherein inferring that the driver of the vehicle will cause the vehicle to decelerate comprises computing a position where the vehicle is expected to come to a stop after decelerating due to the AV becoming visible to the driver of the vehicle; and entering the second lane of the roadway despite the AV lacking visibility into the occluded region, wherein the AV enters the second lane of the roadway based upon computed position, in combination with the other elements of claims 14,
The non-transitory computer-readable storage medium of an autonomous vehicle with the limitation: hypothesizing that a vehicle is travelling in the occluded region in the second lane of the roadway towards the AV; inferring that a driver of the vehicle will cause the vehicle to decelerate upon the AV becoming visible to the driver of the vehicle, wherein inferring that the driver of the vehicle will cause the vehicle to decelerate comprises computing a position in the second lane of the roadway where the vehicle will come to a stop after decelerating due to the AV becoming visible to the driver of the vehicle; and responsive to computing the position and based upon the position, causing the AV to enter the second lane of the roadway and travel in the first direction in the second lane of the roadway, in combination with the other elements of claims 19,  are not taught or fairly suggested in the prior art of record.


                                            Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                                                                                                                                                                                                                                

/RUSSELL FREJD/Primary Examiner, Art Unit 3661